Hon. George B. Butler, Chairman
Board of Insurance Commissioners
Austin, Texas
                     Opinion No. v-1376.
                         Be:   Number of employees of
                               the Board of Insurance
                               Commissioners for whom
                               travel expense funds are
                               made available   by the
                               general appropriation
                               bill for attending a
                               meeting of the National
                               Association   of Insurance
Dear Sir:                      Commissioners.
         You have requested an opinion of this of-
fice relating  to the number of employees of the
Board of Insurance Commissioners for whom travel
expense funds are made available   for attending a
meeting of the National Association   of Insurance
Commissioners.
          Section 12(d) of the General Provisions   of
Article   III   House Bill 426, Acts 52nd Leg., R.S.
1951, ch. 449 p. 1228 at p. 1436 (the general ap-
propriation    bi 11) prov 1des in part;
                    In no event shall more than
       thrk    i3i persons from anv one (1) d&-
                  be approved for travel to any
               convention or meeting of a slmi-
       lar nature.”
            You state   in your letter:
           “It is the construction    here among
       the three Co issioners      that eat of the
       Departments 2”Life, Fire, Casualt a may
       send three persons to the National ASSO-
       ciation   of Insurance Commissioners meet-
       ing, and that their expense accounts will
  LJ    Emphasis added throughout.
                                                           .




Bon. George B. Butler,    page 2    (v-1376)


     properly be compensable under the
     above quoted section of the Appro-
     priation Act.     The reason for the
     construction   is that under the pro-
     visions   of Article  1.04 of the 1951
     Insjlrance Code the sunervn+ry        func-
     tions ~of ‘the three Insurance Conunis-
     sionei% are spedflcally      out&& and-
     segarrit”ed to the extent that, except
     when taking ~official    action,   the op-
     eratdotis &Apractically        separated.”

           “In view of the premises, will
     you please advise us whether each of
     the three Commissioners may send
     three persons from their respective
     Departments to the meeting of the Na-
     tional Association   of Insurance Com-
     missioners   for the purposes above
     outlined,  and that the expense ac-
     counts of the respective    persons so
     delegated are properly compensable
     under the current Appropriation    Billon
           Subsequent to the date of your request
we were officially  advised that the Board would re-
quest travel authority from the Attorney General
for three men only to attend the National Associa-
tion of Insurance Commissioners meeting.
          In determining whether the Legislature
considers the Board of Insurance Commissioners to be
the head of three departments or the head of one de-
partment with three divisions,  it Is necessary to
look to the statutory  scheme which established  the
Board.
           Articles l*ol-.25 constitute  Chapter One of
the Insurance Code s.~.,236     Acts 52nd Leg., R.S.
1951 ch. 491 p* 8b8) which Is titled      “THE BOABD,
ITS $OWERSAN!) DIJTIES.Z An examination of these arti-
c1e.s makes clear that the Legislature  Intended the
Board to be the head of one department with three dl-
visions.   Each d&vision is to serve a different   func-
tion, but in the final analysis the divisions    are but
segments of the whole and not entitles   within them-
selves.
Hon. George B. Butler,       page 3   (v-1376)


            The following   quoted portions from the ar-
ticles  establishing    the Board and defining its powers
and duties support this proposition:
     Art.   1.04.   Duties    of the Commissioners
           “Generally,    the Life Insurance Com-
     missioner shall have supervision          of mat-
     ters relating     to life   insurance,    to the
     examination and to the chartering          of com-
     panies, certificates       of authority,    and as
     to the solvency of persons and corpora-
     tions engaged in the insurance business;
     The Fire Insurance Commissioner shall
     have general supervision         of matters relat-
     ing to fire and allied lines,         marine and
     inland marine insurance;         and the Casualty
     Insurance Commissioner shall have general
     supervision    of matters relating       to cas-
     ualty, motor vehicle,       workmen’s compensa-
     tion, fidelity,     guaranty, title       andlmis-
     cellaneous   insurance.       The Boar sha 1
     nevertheless    overate as a whole. and a
     majority vote of the members shall be ng-
     cessarv to official       action.”
     Art.   1.10.   Duties    of the Board
           “12. Report to Governor.--It     shall
     report annually to the Governor the names
     and compensations of its clerks,     the re-
     ceipts and expenses of its deoarw         for
     the year, its official   acts, the condition
     of companies doing business in this State,
     and such other information    as will exhibit
     the affairs  of said deoartmgnf, .
     Art.   1.16. Expenses of Examinations*
                      III:gt;ition    of Sums Coi-

           “In case of an examination of a com-
     pany not organized under the laws of Texas,
     whether such examination is made by the
     Texas authorities    alone, or jointly   with
     the insurance supervisory    authorities   of
     another state or states,    the expenses of
     such examination due to Texas’ participa-
     tion therein,   shall be borne by the company
Hon. George B. Butler,      page 4     (v-1376)


     under examination.   Payment of such
     cost shall be made by the company upon
     presentation of itemized written state-
     ment by the Chairman, and shall consist
     of the examiners* remuneration and ex-
     penses, and the other expenses of the
     Deoartment of Insurance properly allo-
     cable to the examination.   . . .n
     Art.   1.17.     Appointment of Examiners and
                        Assistants and Actuary by
                        Chairman of Board of Insur-
                        ance Commissionersj Salaries
           n        It Is the purpose of this ar-
     ticle  ini kticles   1.1.6 and 1.18 of this
     code to provide for the examination here-
     under by the Chairman of the Board of In-
     surance Commissioners of all corporations,
     firms or persons engaged In the business
     of writing insurance of any kind in this
     State whether now subject to the ;;p;er;i-
     slon of the Dsurance     Denartm&           .
            ‘1. . e
           “Where the Chairman of the Board
     shall deem it advisable he may commission
     the actuary of the Board, the chief exam-
     iner. or any other examiner or employee
     of the DeD rtment or any other pirSbn
     to conductaor ass&    in the examinatloi of
     any company not organized under the laws
     of Texas and allow them compensation as
     herein provided,  . . .I1
     Art.   1.22.     Free Access    to Records
            “To verify   the correctness    of records,
     the Board shall be entitled       to free access
     to the Treasurer’s     records,   required by the
     preceding article,     and the Treasurer shall
     be entitled    to free access to the books and
     other documents of the Jnsurance DePartma
     relating   to securities    held by the Board.”
           We think the above provisions    amply justify
our conclusion  that the Legislature   intended to estab-
lish a single Insurance department with three dlvi-
sions, not three separate departments.
Hon. George B. Butler,    page 5    ('-1.376)

                 ,
           The quoted portion of Section 12(d) of
the appropriation    bill, a        does not attempt to
alter,  amend, or change any o ) the statutory      duties
of the Board.     The attempt to make such a change by
rider In a general appropriation      bill would be in-
valid.   Attly Gen. Op. V-1254 (1951).       However, the
rider does not limit your authority       to send as many
persons as you deem necessary to the meeting if such
attendance is In pursuance of statutory       duties.    The
rider to the appropriation    bill merely limits appro-
priated travel expense funds to three persons from
one department to any one meeting.        This is entirely
proper In an appropriation    bill.
92 Tex. 451, 49 S.W. 578 (1899Ja%!%dkg
expenses of only three persons may be paid from the
appropriated   funds, even though a greater number may
attend the meeting.
           The final question is to determine the
meaning intended by the Legislature    for the word “de-
partment” as used in the appropriation    bill rider,
limiting the number of persons for whom travel pay
was appropriated.
          The appropriation   to the Board of Insur-
ance Commissioners Is found in Article   III of the gen-
eral appropriation bill.    (H.B. 426, guora)
           Section   1 of Article   III   provides:
            “The several sums of money herein
     specified,   or so much thereof as may be
     necessary,   are hereby appropriated   out
     of any funds in the estate Treasury not
     otherwise appropriated,    or out of special
     funds as indicated,    for the support and
     maintenance of the wcutive      and &g&&g-
                            and at?-      of the
     State of Texas for the two-year period
     beglnnlng September 1, 195l.,   and ending
     August 31, 1953."
            Following the above will be found the appro-
priation   to the Board of Insurance Commissioners,   sub-
headed Life Division    (p. 1360); Casualty Insurance Di-
vision   (p. 1366); and Fire Insurance Division   (p. 1372).
HOL   George B. Butler,   page 6   (v-1376)


          Section 2(f) of the General Provisions     of
Article  III requires the Auditor to certify   to the
Comptroller all departments that have failed to make
a required report and provides for withholding     the
warrant of the head of the department.     The rider
then provides:
           “. . . Heads of departments as used
      herein shall be defined as elected and ap-
      pointed officials,     members of Commissions,
      Boards, etc.,    and/or the chief admfnistra-
      tive officer    of such Department, Board,
      Commission, Bureau or Agency for which ap-
      propriations    are made herein.”
           We think the above provisions   demonstrate
that the word ltdepartmentl’ was used to mean each of
the various State agencies and departments which
functions   as an entity under its statutory   powers.
You are therefore    advised that the Board of Insurance
Commissioners, as the head of one department, has an
appropriation    for travel expense for not more than
three persons going to any one convention or meeting
of a similar nature      and we agree with the action of
the Board in reques 4 ing travel authority for three
men only to attend the meeting inquired about.




           The practice    thus far followed by
      the Board of Insurance Commissioners in
      not requesting    travel approval for more
      than three persons to any one convention
      or meeting of a similar nature Is cor-
      rect i The Legislature     in creating an
      Insurance Commission created a single
      department with three divisions       rather
      than three separate departments, and the
      Board of %surance Commissioners, as the
      head of one department, has approprla-
      tion for travel expense for not more than
      three persons goin~g to any one convention
Hon. George B. Butler,     page 7


     or meeting of a similar nature.     Art i-~.
     1.01~1.25,, .InsurancEe,CodQ, Bad EsB, 426,
     Acts'52nd Leg., RI& 1951, ?h. 499,* p,
     1228.

APPROVED:                           Yours very truly
C. K. Richards                        PRICE DANIEL
Trial & Appellate     Dlvlslon      Attorney General
E. Jacobson
Reviewing Assistant
Charles D. Mathews
First Assistant
EWT:wb